Case 1:15-cv-02120-JLK Document 94 Filed 03/26/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No.: 15-cv-02120-JLK

COMPAÑÍA DE INVERSIONES MERCANTILES S.A.,,

      Petitioner,

v.

GRUPO CEMENTOS DE CHIHUAHUA, S.A.B. DE C.V., and
GCC LATINOAMÉRICA, S.A. DE C.V.,

      Respondents.


                                    FINAL JUDGMENT


      In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

      Pursuant to the Memorandum Opinion And Order of Judge John L. Kane entered

on March 25, 2019 it is

      ORDERED that Ex Parte Motion of Petitioner To Lift Abatement Order (Filed

5/31/18; Doc. No. 42) is GRANTED. It is

      FURTHER ORDERED that the Petition To Confirm A Foreign Arbitral Award

(Filed 9/25/15, Doc. No. 1) and Motion To Confirm Foreign Arbitral Award (Filed 6/1/18;

Doc. No. 50) are GRANTED. It is

      FURTHER ORDERED that the Petitioner COMPAÑÍA DE INVERSIONES

MERCANTILES S.A., recover from the Respondents GRUPO CEMENTOS DE

CHIHUAHUA, S.A.B. de C.V., and GCC LATINOAMÉRICA, S.A. de C.V., the amount of

thirty-six million, one hundred thirty-nine thousand, two hundred twenty-three dollars,
Case 1:15-cv-02120-JLK Document 94 Filed 03/26/19 USDC Colorado Page 2 of 2




$36,139,223.00, plus annual interest at a rate of 6% from April 10, 2015 to the date of

entry of judgment. It is

       FURTHER ORDERED that post-judgment interest shall accrue at the rate of

2.48%. It is

       FURTHER ORDERED that the Petitioner is AWARDED costs, to be taxed by the

Clerk of the Court pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1.




        Dated at Denver, Colorado this 26th day of March, 2019.

                                                FOR THE COURT:
                                                JEFFREY P. COLWELL, CLERK

                                            By: s/ B. Abiakam
                                                    B. Abiakam
                                                    Deputy Clerk
